Citation Nr: 0825986	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran was initially granted service connection for 
bilateral hearing loss in a June 1992 rating decision.  A 
noncompensable disability rating was assigned.  The 
disability rating was subsequently increased to 10 percent in 
a January 1997 rating decision, and then to 30 percent in a 
February 2000 rating decision.  

In February 2004, the veteran requested an increase in the 
disability rating. The September 2004 rating decision denied 
the claim, and he appealed.  During the course of this 
appeal, the RO granted a 50 percent disability rating in a 
March 2008 decision.  The veteran has not expressed 
satisfaction with that rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In March 2007, the Board remanded this case for further 
development.  That development has been accomplished, and the 
case has been returned to the Board for further consideration 
of the issue on appeal.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2007. Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).



Issue not on appeal

The veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in a July 2006 rating decision.  A 30 
percent rating was assigned.  To the Board's knowledge, the 
veteran has not disagreed with the assigned rating.


FINDINGS OF FACT

1.  A May 2007 VA audiological examination shows that the 
veteran has an average pure tone threshold of 81 decibels in 
the right ear, with speech recognition ability of 48 percent; 
and average pure tone threshold of 81 decibels in the left 
ear, with speech recognition ability of 56 percent.

2.  The competent medical evidence does not show that the 
veteran's service-connected bilateral hearing loss is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 50 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2007).

2.  The criteria for referral for service-connected bilateral 
hearing loss on an extraschedular basis are no met.  
38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a rating higher than 50 percent for his 
service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

In March 2007, the Board remanded this case to obtain a VA 
audiological examination.  That was accomplished in May 2007; 
a copy of the audiometric examination has been associated 
with the file.  The veteran's claim was then to be 
readjudicate by the agency of original jurisdiction.  That 
was done via a rating decision dated March 19, 2008.

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently being decided 
on appeal.  The Board observes that the veteran was generally 
informed of the requirements of the VCAA in a letter from the 
RO dated in February 2004, which was sent to the veteran 
prior to the RO's September 2004 decision.  A second letter 
was sent in April 2007, after the Board's remand.  

With respect to the increased rating claim which is now under 
consideration, the February 2004 letter informed the veteran 
that he could submit evidence showing that his service-
connected hearing loss had increased in severity.  See the 
February 21, 2004 VCAA letter, page 1.  In the April 2007 
letter, he was instructed that to establish entitlement to 
increased service-connected compensation benefits, the 
evidence must establish that his disability had increased in 
severity, or gotten worse.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in both letters, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised that VA would 
assist him with obtaining "medical records, employment 
records, or records from other Federal Agencies."  With 
respect to private treatment records, the letters informed 
the veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  The letters further 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
who has them. It's still your responsibility to make sure 
these records are received by us."

The February 2004 VCAA letter also instructed the veteran as 
follows:  "Please review your records and make certain you 
haven't overlooked any important evidence."  This complies 
with the "give us everything you've got" provision contained 
in 38 C.F.R. § 3.159(b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the February 2004 VCAA and the April 2007 letters.  The 
veteran was also provided complete VCAA notice, including 
specific notice of the Dingess decision, in the letter dated 
in April 2007, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the April 2007 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, April 2007 letter instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.

The Board finds that the February 2004 and April 2007 VCAA 
letters also specifically advised the veteran that an 
increased disability rating would require a showing that the 
veteran's conditions had increased in severity.  
Specifically, that he could present evidence in the form of a 
statement from his doctor containing physical and clinical 
findings, results of laboratory tests or x-rays, and dates of 
examinations and tests; that he could present statements from 
other individuals who could describe from their knowledge and 
personal observations that the disabilities had become worse; 
and that he could seek medical treatment from the nearest VA 
medical facilities. 

Moreover, the Dingess notice contained in the April 2007 
letter to the veteran specifically referencing this claim 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "statements from 
employers as to job performance...or other information 
regarding how you condition (s) affect your ability to work" 
as well as advising the veteran that he could submit lay 
statements documenting the impact of his disabilities on his 
daily life.  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the veteran had actual notice 
of the applicable criteria.  In the January 2006 substantive 
appeal the veteran specifically referred to receipt and 
review of the November 2005 statement of the case, which 
contained the applicable rating criteria.  It is therefore 
clear that the veteran was aware of the applicable schedular 
standards.

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge of the criteria, the Board finds 
that the veteran has received appropriate VCAA notice for his 
increased rating claims as contemplated by the Court in 
Vazquez-Flores.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records, his service medical records, and his private 
treatment records.  He was provided VA audiometric 
examinations relating to his claim of increased rating in 
March 2004 and May 2007, the latter pursuant to the Board's 
March 2007 remand instructions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has appointed a representative, 
who has presented argument on his behalf as recently as 
February 2007 and July 2008.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2007).

Analysis

The veteran is seeking a higher initial disability rating for 
his service-connected hearing loss, which at the time of his 
claim for increase in February 2004 was rating as 30 percent 
disabling under 38 C.F.R. § 4.85 (2007).  As was noted above, 
during the course of this appeal, the RO granted a 50 percent 
disability rating in a March 2008 decision.  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  

On the most recent VA examination to evaluate the veteran's 
hearing in May 2007, puretone thresholds, in decibels (dB), 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
85
90
81
LEFT
70
85
85
85
81


Speech discrimination scores at that time were 48 percent in 
the right ear and 56 percent in the left ear.

Review of the results of the May 2007 VA audiometric 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 50 percent disability rating.  That is, the 
combination of level VIII in the better left ear with level 
IX in the poorer right ear  results in a 50 percent rating 
under 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the May 2007 VA examination, the veteran did 
have each of the four specified frequencies in each ear.  
However, application to Table VIA showed a combination of 
level VII for each ear, which results in a lower 40 percent 
disability rating under 38 C.F.R. § 4.86(a).

With respect to the application of 38 C.F.R. § 4.86(b), the 
veteran's hearing test also showed a result of 70dB or more 
at 2000 Hz in each ear, but they did not show 
30 dB or less at 1000 Hz in either ear, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  

Therefore, while the veteran does have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86(a), the 
resulting 40 percent disability rating from application of 
Table VIA is less than the 50 percent rating resulting from 
the standard application of Table VI.  

There is no evidence in the record which suggests that the 
veteran's hearing loss results in disability greater than 50 
percent under the schedular criteria.

A March 2004 VA audiological examination resulted in the 
following findings:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
70
60
LEFT
65
70
70
80
71


Speech discrimination scores at that time were 96 percent in 
the right ear and 36 percent in the left ear.

These findings were generally less severe than those more 
recently identified in May 2007, and support the assignment 
of a 30 percent disability  rating.
There is in fact no objective evidence of hearing loss 
sufficient to support 
As higher rating under Diagnostic Code 6100.

The veteran in essence contends that his hearing loss causes 
him difficulty in various aspects of this life and thus 
warrants a higher rating.  See, in particular, a January 2006 
statement of the veteran.  The Board wishes to make it clear 
that it has no reason to doubt the veteran when he states 
that his hearing is impaired.  
This is not in dispute; service connection is granted only 
when hearing loss exists.  See 38 C.F.R. § 3.385 (2007).  
Moreover, the 50 percent rating which is assigned 
contemplates a significant level of hearing loss.  With 
respect to the assignment of a higher disability rating, 
however, the question which must be answered is whether the 
schedular criteria have been met.  The schedular criteria are 
specific.  See Lendenmann v. Principi, supra. 

The veteran has contended, in essence, that the hearing test 
results are not accurate of the actual level of his 
disability because testing was done in a soundproof room and 
thus did not replicate the conditions of daily life.  The 
veteran did not submit any competent medical evidence which 
supports his position, nor did he suggest any alternative.  

The veteran's contention has been rejected by the Court in 
Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007) 

. . . the appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted 
in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Nor has the appellant offered any expert medical 
evidence demonstrating that an alternative testing 
method exists and that this method is in use by the 
general medical community. The appellant has simply 
offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method. The Court will not 
invalidate the Secretary's chosen policy on this basis. 
        
        * * * * * 

For these reasons, the Court upholds VA's policy of 
conducting audiometry testing in a sound-controlled 
room.

Accordingly, based upon the medical evidence of record, the 
criteria for the assignment of a disability rating higher 
than 50 percent are not met.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

The Court observed that when a claim for an increased rating 
is granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on February 13, 
2004.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
period  from February 13, 2003, to the present.

The agency of original jurisdiction assigned a 30 percent 
disability rating for the veteran's service-connected hearing 
loss from 1999 to May 2, 2007, the date of the most recent VA 
audiological examination.  The currently assigned 50 percent 
rating was assigned thereafter.

Review of the record, to include the audiometric 
examinations, does not support a finding that the veteran's 
bilateral hearing loss was more severe during the appeal 
period under consideration.  As was discussed above, the 
March 2004 VA audiometric examination showed that the 
veteran's hearing was better than the results in the later 
May 2007 examination and warranted the assignment of a 
30 percent rating.  The veteran has pointed to no evidence to 
the contrary.  

In short, the evidence of record supports the assignment of a 
30 percent rating until May 2, 2007 and a 50 percent rating 
thereafter.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected hearing loss, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required frequent hospitalization 
for his hearing loss, nor does it show any marked 
interference with employment.  The veteran has been retired 
for many years.  He worked for 35 years for an automobile 
manufacturer.  
It does not appear that his hearing loss caused him to leave 
his job.

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a rating higher 
than 50 percent for his service-connected hearing loss.  The 
benefit sought on appeal is accordingly denied.


ORDER

A disability rating higher than 50 percent for bilateral 
hearing loss is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


